                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

                                           :
 CHARLES LAMONT BRITT,                     :
     Plaintiff,                            :        PRISONER CASE NO.
                                           :        3:17-cv-2158 (JCH)
        v.                                 :
                                           :
 UNKNOWN OFFICERS, et al.,                 :        JUNE 12, 2019
     Defendants.                           :
                                           :

                   RULING RE: MOTION TO DISMISS (Doc. No. 37)

       On December 27, 2017, the plaintiff, Charles Lamont Britt (“Britt”), filed a

complaint pro se pursuant to title 42, section 1983, against several New Haven police

officials, later identified as Gary C. Monk, Christrian J. Bruckhart, Michael F. Criscoulo,

Derek L. Wener, and Nicholas W. Katz, and a cooperating witness named John

Pettigrew. Compl. (Doc. No. 1). He later filed two Amended Complaints (Doc. Nos. 15,

16). This court permitted Britt’s Fourth Amendment claims for unreasonable search and

malicious prosecution, as stated in the Second Amended Complaint (Doc. No. 16), to

proceed against Monk, Bruckhart, Criscoulo, Wener, and Katz, but dismissed the claims

against Pettigrew. Ruling Re: Second Am. Compl. (Doc. No. 17).

       On February 21, 2019, Britt filed a Motion for Leave to File a Third Amended

Complaint “adding [a] new claim with exhibits to support [the] new claim and to better

specify damages sought.” Mot. for Leave to File Am. Compl. (Doc. No. 34). The court

granted the Motion to Amend absent objection and docketed the third amended

complaint as a separate entry. Order (Doc. No. 39); 3d Am. Compl. (Doc. No. 40).

Monk, Bruckhart, Criscoulo, Wener, and Katz have moved to dismiss the new
defamation claim that Britt has asserted in his Third Amended Complaint.1 Mot. to

Dismiss (Doc. No. 37); Mem. of Law in Supp. of Defs.’ Preemptive Mot. to Dismiss

(“Defs.’ Mem.”) (Doc. No. 38). They contend that the defamation claim is barred by the

statute of limitations set forth in section 52-597 of the Connecticut General Statutes, and

alternatively, Britt has failed to state a claim upon which relief could be granted under

Federal Rule of Civil Procedure 12(b)(6). Mot. to Dismiss at 1; Defs.’ Mem. at 7-8. Britt

has filed an Opposition to the defendants’ Motion. Britt’s Obj. to Defs.’ Mot. to Dismiss

(“Britt’s Opp’n”) (Doc. No. 42). For the following reasons, the Motion to Dismiss the

defamation claim is GRANTED.

I.      STANDARD OF REVIEW

        To survive a Motion to Dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant[s] [are] liable for the misconduct alleged.” Id. This standard is not a

probability requirement; a complaint must show, not merely allege, that the plaintiff is

entitled to relief. See id.




        1 The defendants filed their Motion to Dismiss when Britt’s Motion for Leave to File the Third
Amended Complaint was still pending. After the court granted Britt’s Motion and docketed the Third
Amended Complaint, the defendants filed an Answer to the Third Amended Complaint. Answer and
Affirmative Defenses (Doc. No. 41). They raised statute of limitations as an affirmative defense in their
Answer. Id. at 5.
                                                     2
       “Although all allegations contained in the complaint are assumed to be true, this

tenet is ‘inapplicable to legal conclusions.’” LaMagna v. Brown, 474 F. App’x 788, 789

(2d Cir. 2012) (quoting Ashcroft, 556 U.S. at 678); see also Amaker v. New York State

Dep’t of Corr. Services 435 F. App’x 52, 54 (2d Cir. 2011) (same). Accordingly, the

court is not “bound to accept conclusory allegations or legal conclusions masquerading

as factual conclusions.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011)

(quoting Rolon v. Henneman, 517 F.3d 140, 149 (2d Cir. 2008) (internal quotation

marks omitted)). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555). This is true whether the plaintiff has counsel or appears pro

se. Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010). However, “[w]here . . . the

complaint was filed pro se, it must be construed liberally with ‘special solicitude’ and

interpreted to raise the strongest claims that it suggests.” Hogan v. Fischer, 738 F.3d

509, 515 (2d Cir. 2013) (quoting Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011)).

       In deciding a motion to dismiss, the court may consider “statements or

documents incorporated into the complaint by reference, . . . and documents possessed

by or known to the plaintiff and upon which [he] relied in bringing the suit.” ATSI

Communications, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). The court

may also “take judicial notice of public records such as pleadings, orders, judgments,

and other documents from prior litigation, including state court cases.” Lynn v.

McCormick, No. 17-CV-1183 (CS), 2017 WL 6507112, at *3 (S.D.N.Y. Dec. 18, 2017)



                                             3
(citing Lou v. Trutex, Inc., 872 F. Supp. 2d 344, 349 n.6 (S.D.N.Y. 2012)); see also

Samuels v. Air Transport Local 504, 992 F.2d 12, 15 (2d Cir. 1993).

II.    FACTUAL ALLEGATIONS

       On October 7, 2015, the defendants, who collectively formed the Narcotics

Enforcement Unit of the New Haven Police Department (“NHPD”), developed a plan to

use a cooperating witness to make a controlled purchase of narcotics inside Britt’s

home at 358 Orange Street, Apartment 616, in New Haven. 3d Am. Compl. ¶¶ 1-2.

The defendants “alleged th[at] [Britt’s] home was the target of an ongoing investigation.”

Id., ¶ 2. However, there had been “no prior transactions” between Britt and the

cooperating witness, and Britt had been hospitalized at Yale New Haven Hospital during

the month leading up to the planned controlled purchase. Id., ¶ 4. The employees of

Elm City Communities/Housing Authority of New Haven, where Britt resided, were not

aware of any investigation into Britt’s apartment. Id., ¶ 5.

       The defendants provided the witness with covert surveillance equipment to

capture the controlled purchase. Id., ¶ 6. The witness then went to Britt’s apartment

and asked him “where to get perks at.” Id., ¶ 7. The witness had not been invited to

Britt’s apartment and was, therefore, trespassing on the property. Id., ¶ 8. The witness

entered Britt’s apartment and recorded Britt without his knowledge. Id., ¶ 9. Later that

day, the defendants released a NHPD Incident Investigation Report with their findings

from the witness. Id., ¶ 5. This was the first time the staff at Britt’s apartment complex

learned about his apartment being the subject of a police investigation. Id. The



                                             4
defendants did not have probable cause or a search warrant to surveil Britt’s home. Id.,

¶ 11.

        “The [d]efendants defamed [Britt] in the . . . Investigation Report . . . with the false

statement of [his] [a]partment being a location where illegal drugs are bought and sold

on a daily basis among other untruthful allegations. [Britt’s] landlord, [the Elm City

Communities], acted on the[se] defamatory allegations and drafted a pre-termination

notice dated December 1, 2015.”2 Id., ¶¶ 13-14.

        On November 3, 2015, the defendants secured an arrest warrant for Britt, and

they arrested him on November 16, based on information they learned from the

controlled purchase on October 7. Id., ¶ 12. As a result of the arrest, Britt was unable

to receive medical and Supplemental Nutrition Assistance Program (“SNAP”) benefits

from the State of Connecticut Department of Social Services.3 Id., ¶ 15. He was also

unable to follow up on a social security disability claim that had been pending at the

time. Id., ¶ 16. The loss of medical and SNAP benefits prevented Britt from receiving

his mental health medication and caused him to suffer from mental anguish and

malnutrition. Id., ¶¶ 17-20.




        2 Britt has filed a separate complaint against his landlord for evicting him without cause. Britt v.

Elm City Communities, Inc., No. 3:17-cv-2159 (JCH) (D. Conn.). That case is currently pending in this
court.

        3 The SNAP program is a government program that helps eligible individuals and families afford
the cost of food at supermarkets, grocery stores, and farmers’ markets. SUPPLEMENTAL NUTRITION
ASSISTANCE PROGRAM, OVERVIEW, http://portal.ct.gov/dss/SNA-P/Supplemental-Nutrition-Assistance-
Program---SNAP.
                                                      5
       On August 2, 2017, a Connecticut Superior Court judge dismissed the charges

that arose from the narcotics purchase on October 7, 2015. 2d Am. Compl. (Doc. No.

16), ¶ 16. On October 24, 2017, Britt filed a Complaint against the defendants with the

NHPD Internal Affairs Division. Id. In response, NHPD Sergeant Wolcheski wrote that

the surveillance on October 7, 2015 was authorized by the State’s Attorney’s Office and

was reasonable because the investigation began outside the apartment in the public

domain. Pl.’s Ex. D (Doc. No. 16 at 25). Thus, the Internal Affairs Division concluded

that Britt’s complaint was “unfounded.” Id.

III.   ANALYSIS

       The court already permitted Britt’s Fourth Amendment unreasonable search and

malicious prosecution claims, as stated in the Second Amended Complaint, to proceed

against the defendants. Ruling Re: Second Am. Compl. (Doc. No. 17) at 10. The

Motion to Dismiss is limited to the newly asserted state law claim for defamation in the

Third Amended Complaint. Defs.’ Mem. at 7-8. The defendants contend that this claim

is (1) barred by two-year statute of limitations set forth in § 52-597, and (2) unsupported

by the facts. Id. Britt counters that the claim is not time-barred and is factually sufficient

to proceed.

       “Since Congress did not enact a statute of limitations governing actions brought

under [section] 1983, the courts must borrow a state statute of limitations.” Lounsbury

v. Jeffries, 25 F.3d 131, 133 (2d Cir. 1994). “The statute to be borrowed is the one that

is ‘most appropriate’ . . . or ‘most analogous,’ . . . so long as it is not inconsistent with

federal law or policy.” Id. (citations omitted). In this District, claims for violations of

                                               6
constitutional rights under section 1983 are governed by a three-year statute of

limitations under Connecticut General Statutes § 52-577. Id. at 134.

       However, Britt’s defamation claim against the defendants is a state law violation

claim, not a claim for violation of his constitutional rights. See Abdul-Salaam v. Lobo-

Wadley, 665 F. Supp. 2d 96, 103 (D. Conn. 2009) (explaining that defamation is an

issue of state law, not federal constitutional law). Claims for defamation under

Connecticut law are governed by the two-year statute of limitations set forth in section

52-597, which provides, “No action for libel or slander shall be brought but within two

years from the date of the act complained of.” See Lafferty v. Jones, No. 3:18-CV-1156

(JCH), 2018 WL 5793791, at **4-5 (D. Conn. Nov. 5, 2018); see also Silano v. Scarnuly-

Grasso, No. 3:12-CV-1732 (JBA), 2017 WL 2802875, at *9 (D. Conn. June 28, 2017).

       The defendants contend that Britt’s defamation claim is time-barred because the

Investigation Report, which stated that his apartment was being investigated for

narcotics transaction, was released on October 7, 2015, the day of the controlled

purchase, and Britt did not assert his defamation claim until February 21, 2019, more

than three years later. Defs.’ Mem. at 8. Under Connecticut law, “[t]he statute of

limitations for a defamation claim begins on the date of publication, [and] a new cause

of action arises with each publication.” Lafferty, 2018 WL 5793791, at *3 (quoting

Cweklinsky v. Mobil Chem. Co., 267 Conn. 210, 224, 837 A.2d 759 (2004)). Although it

is not clear when the Investigation Report was published, Britt’s exhibits show that the

defendants’ statements therein were written on October 7, 2015; 3d Am. Compl. at 14-

18; and Britt’s landlord issued the eviction notice on December 1, 2015. Id. at 35-38.

                                            7
Thus, the official publication of the Investigation Report occurred sometime between

October 7, 2015 and December 1, 2015.

       Britt counters that the limitations period did not begin to run until August 2, 2017,

the date the Connecticut Superior Court dismissed the criminal charges stemming from

the October 7, 2015 investigation. Britt’s Opp’n at 3. The Connecticut Supreme Court

has held that, “[w]hen the wrong sued upon consists of a continuing course of conduct,

the statute [of limitations] does not begin to run until that course of conduct is

completed.” Giglio v. Connecticut Light & Power Co., 180 Conn. 230, 241, 429 A.2d

486 (1980) (internal quotations omitted). However, because each alleged defamatory

statement constitutes a separate cause of action, Connecticut courts have declined to

apply the continuing course of conduct doctrine to defamation claims. See Ravalese v.

Lertora, No. HHD-CV-136042237 (NFE), 2017 WL 659957, at **2-3 (Conn. Super. Ct.

Jan. 4, 2017); Brady v. Bickford, No. KNL-CV-116007541 (TAZ), 2015 WL 1727591, at

*6 (Conn. Super. Ct. Mar. 13, 2015). In this case, the defamatory statements were

contained in the Investigation Report, which was published, at the latest, on December

1, 2015. The court does not agree that the two-year statute of limitations should be

tolled until Britt’s criminal charges were dismissed in 2017.

       Alternatively, the plaintiff contends that he raised his defamation claim in his

initial Complaint, which he filed on December 27, 2017. Britt’s Opp’n at 3. He relies on

one allegation therein, which reads, “As a result of the untruthful allegations that stem

from the unlawful (surveillance) conduct of the above mentioned [d]efendants, my civil

rights were violated under the color of law, and I have suffered/am suffering much

                                              8
distress, such as (a) I’ve been evicted from my apartment, and I’ve been homeless for

approximately two (2) years.” Compl., ¶ 17. “In order to establish a claim for

defamation under Connecticut law, a plaintiff must prove that: ‘(1) the defendant[s]

published a defamatory statement; (2) the defamatory statement identified the plaintiff to

a third person; (3) the defamatory statement was published to a third person; and (4)

the plaintiff’s reputation suffered injury as a result of the statement.’” U.S. ex rel. Smith

v. Yale University, 415 F. Supp. 2d 58, 108 (D. Conn. 2006) (quoting Iosa v. Gentiva

Health Services, Inc., 299 F. Supp. 2d 29, 37-38 (D. Conn. 2004)). Britt’s single

allegation in his initial Complaint does not state a plausible defamation claim under this

standard. Even if it did, the claim would still be time-barred because the alleged

statement was published, at the latest, on December 1, 2015, and Britt did not sign his

initial complaint until December 13, 2017. Compl. at p.8. Moreover, when he moved for

leave to file the third amended complaint, Britt expressly stated that he was “adding a

new claim.”4 Mot. for Leave to File Am. Compl.

         Based on the foregoing, the court concludes that Britt’s defamation claim is time-

barred under section 52-597.5 Therefore, the defamation claim against the defendants

is dismissed.



        4 Even if the amendment to add the defamation claim related back to the initial Complaint, the
two-year state statute of limitations on defamation claims had run by the time Britt filed that Complaint.
See Lafferty, 2018 WL 5793791 at *4; Fed. R. Civ. P. 15 (“An amendment to a pleading relates back to
the date of the original pleading when. . . the amendment asserts a claim or defense that arose out of the
conduct, transaction, or occurrence set out—or attempted to be set out—in the original pleading.”)

        5
        Because the court agrees that the defamation claim is time-barred, it need not consider the
defendants’ alternative argument that Britt’s allegations are insufficient to state a plausible defamation
claim.
                                                      9
                                      ORDER

      The Motion to Dismiss the defamation claim (Doc. No. 37) is GRANTED. The

case may proceed on the Fourth Amendment unreasonable search and malicious

prosecution claims as stated in the Third Amended Complaint (Doc. No. 40).

SO ORDERED.

      Dated this 12th day of June 2019 at New Haven, Connecticut.



                                               /s/ Janet C. Hall
                                              Janet C. Hall
                                              United States District Judge




                                         10
